DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3 – 5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,901,542 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 3 of the instant application would have been obvious over Claim 12 of U.S. Patent 10,901,542 B2.
	Regarding Claim 3 of the instant application, Claim 12 of U.S. Patent 10,901,542 B2 (which includes the subject matter of Claims 12, 10, 9, 5, 4, and 1) anticipates the limitations of Claim 3. Specifically, Claims 12, 10, and 1 should be looked upon for the limitations of Claim 3 of the instant application, however the only limitations of Claim 3 that are different are a connection electrode disposed in the bending region on the 
Regarding Claim 4 of the instant application, Claim 12 of U.S. Patent 10,901,542 B2 (which includes the subject matter of Claims 12, 10, 9, 5, 4, and 1) anticipates the limitations of Claim 4 of the instant application. Specifically, the limitations added by Claim 4 of the instant application are disclosed by Claim 4 of U.S. Patent 10,901,542 B2.
Regarding Claim 5 of the instant application, Claim 12 of U.S. Patent 10,901,542 B2 (which includes the subject matter of Claims 12, 10, 9, 5, 4, and 1) anticipates the limitations of Claim 5 of the instant application. Specifically, the limitations added by Claim 5 of the instant application are disclosed by Claim 5 of U.S. Patent 10,901,542 B2.
Regarding Claim 8 of the instant application, Claim 12 of U.S. Patent 10,901,542 B2 (which includes the subject matter of Claims 12, 10, 9, 5, 4, and 1) anticipates the limitations of Claim 8 of the instant application. Specifically, the limitations added by Claim 8 of the instant application are disclosed by Claim 9 of U.S. Patent 10,901,542 B2.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,901,542 B2 in view of Kim (US  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 15 of the instant application would have been obvious over Claim 12 of U.S. Patent 10,901,542 B2 in view of Kim.
Regarding Claim 15 of the instant application, Claim 12 of U.S. Patent 10,901,542 B2 (which includes the subject matter of Claims 12, 10, 9, 5, 4, and 1) anticipates the limitations of Claim 3, but does not provide for the limitations of Claim 15. 
In a similar field of endeavor, Kim teaches “a thin film encapsulation structure disposed on the pixel structure” (Figure 5D, Item 190 ‘encapsulation layer’ (Notice the disposition of the encapsulation layer 190 on the OLED pixel 203.)), “wherein the thin film encapsulation structure and the substrate include materials having a flexibility’ (Figure 4 (Notice that the substrate 110 and those material disposed thereon have a flexibility.)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a thin film encapsulation structure disposed on the pixel structure, wherein the thin film encapsulation structure and the substrate include materials having a flexibility” because one having ordinary skill in the art would want to seal a pixel structure (Kim, Paragraph [0079], i.e. with regard to providing a thin film encapsulation structure) and would want to prevent cracks (Kim, Paragraph [0008], i.e. with regard to having a flexible thin film encapsulation layer and substrate).
Claims 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,901,542 B2 in view of Kim, and further in view of Lai et al. (US 2016/0041667, Provided in IDS filed January 25, 2021), ough the claims at issue are not identical, they are not patentably distinct from each other because Claims 16 and 20 of the instant application would have been obvious over Claim 12 of U.S. Patent 10,901,542 B2 in view of Kim, and further in view of Lai.
Regarding Claim 16 (as dependent upon Claim 15, see Objection to Claim 16 below) of the instant application, Claim 12 of U.S. Patent 10,901,542 B2 (which includes the subject matter of Claims 12, 10, 9, 5, 4, and 1) anticipates the limitations of Claim 3, but does not provide for the limitations of Claim 15 and 16. The limitations of Claim 15 of the instant application are provided via Kim above, however Claim 12 and Kim fail to explicitly disclose “a touch screen electrode layer disposed on the thin film encapsulation layer; and a polarizing layer disposed on the touch screen electrode layer”.
In a similar field of endeavor, Lai teaches an OLED touch display panel were a
touch pattern sensor layer is mounted between encapsulation glass and a polarizer (Paragraph [0022], Lines 10 — 11).
Therefore, it would have been obvious to one having ordinary skill in the art before
the effective filing date of the claimed invention to provide “a touch screen electrode layer
disposed on the thin film encapsulation layer; and a polarizing layer disposed on the touch
screen electrode layer” because one having ordinary skill in the art would want to reduce
OLED device exposure to oxygen (i.e. with regard to the encapsulation layer) and one
having ordinary skill in the art would want to prevent shield reflections from ambient light
(i.e. with regard to providing a polarizing layer) (Lai, Paragraph [0026], Lines 11 — 15).
Regarding Claim 20 of the instant application, Claim 12 of U.S. Patent 10,901,542 B2 (which includes the subject matter of Claims 12, 10, 9, 5, 4, and 1) anticipates the 
In a similar field of endeavor, Lai teaches an OLED touch display panel were a
touch pattern sensor layer is mounted between encapsulation glass and a polarizer (Paragraph [0022], Lines 10 — 11).
Therefore, it would have been obvious to one having ordinary skill in the art before
the effective filing date of the claimed invention to provide “a polarizing layer disposed on
the thin film encapsulation structure” because one having ordinary skill in the art would want to prevent shield reflections from ambient light (Lai, Paragraph [0026], Lines 11 —15). Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a touch screen electrode layer disposed on the polarizing layer” because one having ordinary skill in the art would want to detect haptic inputs.

Claim Objections
Claim 16 is objected to because of the following informalities:  At Line 1 of Claim 16: the recitation “16” appears to require a change to - - 15 - -, as  Claim 16 cannot depend from itself and Claim 15 provides the necessary antecedent basis for the claimed subject matter.  The above recitation appears to be an error of an essentially typographical nature and as such, the Examiner considers Claim 16 to be dependent upon Claim 15 for purposes of examination and to expedite prosecution.  Note that Claims 17 – 19 fall Objected to due to dependency upon Claim 16. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9 and 11 – 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Specification does not provide for the limitations of Claim 3 at Lines 24 – 32 in conjunction or operation with the limitations of Claim 9 of the instant application. In other words, such a configuration has not been described in the Specification. In addition, note that Claims 11 – 14 fall rejected with Claim 9 due to at least dependency upon Claim 9.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, Lines 

Allowable Subject Matter
The subject matter of Claims 3 – 8 and 15 – 20 is allowable over the prior art of record for reasoning that is reflected in the prosecution history of United States Patent Application 16/026,975 of which is a parent to the instant application. However, Claims 3 – 5, 8, 15, 16, 18, and 20 are rejected under 35 U.S.C. 101 as described above, Claims 16 – 19 are Objected to as described above, and Claims 6 – 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Applicants Arguments and Amendments
	Applicants arguments and amendments filed January 03, 2022 have been fully considered.
	First, the cancelation of Claims 1 and 2 have overcome the statutory type 35 U.S.C. 101 double patenting rejections of Claims 1 and 2 as set forth and made of record in the Office Action mailed September 02, 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        January 15, 2022